Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020, 11/29/2021 have been considered by the examiner.


Claim Objections
Claims 2 and 13, are objected to because of the following informalities: (FP 7.29.01)
In claim 2, line 3, “an earthmoving operation” should read “the earthmoving operation”
In claim 13, line 3, “an earthmoving operation” should read “the earthmoving operation”

Appropriate corrections are required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7- 12, 15 and 17- 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of a detecting target profile, detecting a soil composition of a worksite, generating an earthmoving prescription map, controlling an operation of the work vehicle. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim1. 

Regarding claim 1, applicant recites “A method for performing an earthmoving operation with a work vehicle, the work vehicle having an articulable implement, the method comprising: 
receiving, with a computing device, an input associated with a target profile of a worksite; 
receiving, with the computing device, data indicative of a soil composition of a worksite below a surface of the worksite; 
generating, with the computing device, an earthmoving prescription map based at least in part on the target profile of the worksite and the soil composition of the worksite, the earthmoving prescription map indicating soil composition layers between the surface of the worksite and the target profile of the worksite; and 
controlling, with the computing device, an operation of the work vehicle based at least in part on the earthmoving prescription map.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus or a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting target profile, detecting a soil composition of a worksite, generating an earthmoving prescription map, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
The claim does not recite additional elements or element.  The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. The control operation of claim 1 is vague and can include displaying of data as indicated in the specification, claims 8-9 and 18-19.

Regarding claim 4 and 15, applicant recites wherein the first soil composition layer extends across a first depth range below the surface of the worksite, and the second soil composition layer extends across a second depth range below the surface of the worksite, the second depth range being below the first depth range.  
However, merely specifying how a first depth range and a second depth range are below the surface data does not change that a user could still mentally gather and process the depth range data below the surface, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7 and 17, applicant recites wherein at least one of an engine speed, a transmission gear ratio, a differential locking state, or a maximum implement fill is different between the first and second operational settings.  
However, outputting the judicial exception is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding to claim 8, applicant recites wherein controlling the operation of the work vehicle comprises controlling a user interface of the work vehicle to display the earthmoving prescription map.
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding Claim 9, applicant recites the method of claim 1, wherein controlling the operation of the work vehicle comprises controlling a user interface of the work vehicle to display at least one of a prescribed operational setting of the work vehicle for working a current one of the soil composition layers, a prescribed worksite location for depositing materials removed from the current one of the soil composition layers, or a distance between the implement and a subsequent one of the soil composition layers directly adjacent to the current one of the soil composition layers.  
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

 Regarding to claim 10, applicant recites the method of claim 1, further comprising receiving, with the computing device, an input associated with a current profile of the worksite, the current profile being associated with a topography of the worksite, wherein generating the earthmoving prescription map comprises generating the earthmoving prescription map based at least on part on the current profile of the worksite, the target profile of the worksite, and the soil composition of the worksite.  
However, generating the earthmoving prescription is something that a user could mentally conceptualize, and therefore is something that a user could perform mentally, which means that the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding to claim 11, applicant recites the method of claim 1, further comprising updating, with the computing device, the earthmoving prescription map while controlling the work vehicle to perform the earthmoving operation. 
However, specifying updating the earthmoving prescription map is something that a user could do mentally. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application. 

Regarding claim 12, applicant recites “A system for performing an earthmoving operation, comprising: a work vehicle having an articulable implement;  2055447/CNHI-117 
a soil composition sensor supported on the work vehicle, the soil composition sensor being configured to generate data indicative of a soil composition below a surface of a worksite; and 
a computing system communicatively coupled to the soil composition sensor and the work vehicle, the computing system being configured to: 
receive an input associated with a target profile of the worksite;
receive the data indicative of the soil composition of the worksite; and 
generate an earthmoving prescription map based at least in part on the target profile of the worksite and the soil composition of the worksite, the earthmoving prescription map indicating soil composition layers between the surface of the worksite and the target profile of the worksite.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus or a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of receive an input associated with a target profile, generate an earthmoving prescription map, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a soil composition sensor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The soil composition sensor is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0006] and [0015] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding to claim 18, applicant recites wherein the computing system is further configured to control the operation of the user interface to display the earthmoving prescription map. 
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding to claim 19, applicant recites wherein the computing system is further configured to control the operation of the user interface to display at least one of a prescribed operational setting of the work vehicle for working a current one of the soil composition layers, a prescribed worksite location for depositing materials removed from the current one of the soil composition layers, or a distance between the implement and a subsequent one of the soil composition layers directly adjacent to the current one of the soil composition layers based at least in part on the earthmoving prescription map.  
However, without any specificity otherwise, the claim merely displaying values, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

 Regarding to claim 20, The system of claim 12, wherein the soil composition sensor comprises a ground penetrating radar. 
However, outputting the judicial exception is insignificant extra-solution activity. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application. 

Examiner’s note: a number of applicant’s claims overcome 35 USC 101. These claims are as follows:
Claim 2-3, 5- 6, 13-14 and 16: controlling the operation of the work vehicle is not something that can be performed mentally by a user because doing so requires actuating internal actuators of the vehicle. The limitations of this claim therefore integrate the judicial exception into a practical application.  The control operation of claim 1 is vague and can include displaying of data as indicated in claims 8-9 and 18-19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 20, are rejected under 35 U.S.C. 102 as being unpatentable over Ready-Campbell (US 20180210454 A1), hereinafter referred to as Ready-Campbell, respectively.

	 
Regarding to claim 1, Ready-Campbell discloses A method for performing an earthmoving operation with a work vehicle, the work vehicle having an articulable implement, the method comprising: ([ See at least [0029] “The drive system 210 210 give the excavation vehicle 115 mobility through the excavation site. The excavation tool 175 includes not only the instrument collecting dirt, such as a bucket or shovel, but also any articulated elements for positioning the instrument for the collection, measurement, and dumping of dirt.”). receiving, with a computing device, an input associated with a target profile of a worksite; ([ See at least [0004], “a method for preparing a representation of a site includes receiving a digital file of the site describing a planned hole yet to be excavated and an area surrounding the planned hole. In the digital file, the site is represented as a coordinate space with respect to a geographic map … a plurality of target tool paths to be carried out by a tool mounted to the excavation vehicle for the excavation of the volume of earth from the site”); receiving, with the computing device, data indicative of a soil composition of a worksite below a surface of the worksite; ([ See at least [0005], [0093], [0115], “… a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. ”, “…the digging module 710 may use a sensor (such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an absolute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, and use that information along with information from the digital terrain model to determine the absolute position as a function of the amount of earth removed/remaining.”, “the digging module 710 may also calculate the expected breakout angle based on the soil composition properties for the earth within the hole ...”); generating, with the computing device, an earthmoving prescription map based at least in part on the target profile of the worksite and the soil composition of the worksite, the earthmoving prescription map indicating soil composition layers between the surface of the worksite and the target profile of the worksite; and ([ See at least [072], [0128],  “The digital mapping module 630 generates digital terrain models based on a comparison between the representation of the target state of the site, accessed from the digital file, and the representation of the initial state of the site, accessed from the contextual data”, “The topsoil identification module 910 is further configured to be able to access a set of properties describing the layer of topsoil and a set of soil composition properties describing the layer of subsoil, for example the density of the earth in the tool, the cohesion of the earth in the tool, the particle size of the earth in the tool, or the color of the particles of earth in the tool. The topsoil identification module 910, distinguishes topsoil excavated during a first set of target tool paths from subsoil excavated during a set of subsequent target tool path based on changes in the soil composition properties described above.”); controlling, with the computing device, an operation of the work vehicle based at least in part on the earthmoving prescription map.  ([ See at least [0005], [0078], [0142], “… a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. ”, “Target tool paths are defined based on several factors including, but not limited to, the composition of the soil, the properties of the tool being used to excavate the hole, the properties of the drive system 210 moving the tool, and the properties of the excavation vehicle 115”, “ the controller 150 excavates earth and generates more refined estimates of the composition of soil at various depths of the site, the preparation module 520 calculates steeper cutback angles if the earth within the hole is determined to be more stable than originally projected and revises the remaining depth of the target hole geometry to reflect the steeper cutback angle. Alternatively, if the soil property module 550 determines that the earth is less stable than originally projected based on soil composition, the preparation module 520 can update the target geometry of the hole to reflect shallower cutback angles and removes earth from the existing walls of the hole to expand the footprint of the top hole to meet the final target geometry of the hole. Earth may be removed from the existing walls by scraping earth from the walls of the hole using the tool.”).

Regarding to claim 2, Ready-Campbell discloses the method of claim 1, wherein controlling the operation of the work vehicle comprises controlling the operation of the work vehicle to perform an earthmoving operation with the implement at the worksite based at least in part on the earthmoving prescription map.  ([ See at least [0093], [0115], [0004], “…the digging module 710 may use a sensor (such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an absolute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, and use that information along with information from the digital terrain model to determine the absolute position as a function of the amount of earth removed/remaining.”, “the digging module 710 may also calculate the expected breakout angle based on the soil composition properties for the earth within the hole ...”, “In the digital file, the site is represented as a coordinate space with respect to a geographic map … a plurality of target tool paths to be carried out by a tool mounted to the excavation vehicle for the excavation of the volume of earth from the site”).

Regarding to claim 3, Ready-Campbell discloses the method of claim 2, wherein controlling the operation of the work vehicle to perform the earthmoving operation comprises controlling the operation of the work vehicle to remove worksite materials associated with a first soil composition layer of the soil composition layers with the implement separately from worksite materials associated with a second soil composition layer of the soil composition layers, the worksite materials associated with the second soil composition layer being different from the worksite materials associated with the first soil composition layer.  ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, a target tool path may represent only a fraction of the volume of excavated earth. In one embodiment, the number of target tool paths may be calculated by dividing the target depth of the hole by the maximum depth that each tool path is capable of. In some instances, the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

Regarding to claim 4, Ready-Campbell discloses the method of claim 3, wherein the first soil composition layer extends across a first depth range below the surface of the worksite, and the second soil composition layer extends across a second depth range below the surface of the worksite, the second depth range being below the first depth range ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed … the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, … the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”). 

Regarding to claim 5, Ready-Campbell discloses the method of claim 3, wherein controlling the operation of the work vehicle to perform the earthmoving operation comprises controlling the operation of the work vehicle to deposit the removed worksite materials associated with the first soil composition layer at a first stockpile location and to deposit the removed worksite 1955447/CNHI-117 materials associated with the second soil composition layer at a second stockpile location, the first and second stockpile locations being separate from one another  ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, a target tool path may represent only a fraction of the volume of excavated earth. In one embodiment, the number of target tool paths may be calculated by dividing the target depth of the hole by the maximum depth that each tool path is capable of. In some instances, the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

Regarding to claim 6, Ready-Campbell discloses the method of claim 3, wherein controlling the operation of the work vehicle to perform the earthmoving operation further comprises controlling the operation of the work vehicle to operate at a first operational setting when removing the worksite materials associated with the first soil composition layer and at a second operational setting when removing the worksite materials associated with the second soil composition layer. ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, a target tool path may represent only a fraction of the volume of excavated earth. In one embodiment, the number of target tool paths may be calculated by dividing the target depth of the hole by the maximum depth that each tool path is capable of. In some instances, the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

  	Regarding to claim 7, Ready-Campbell discloses the method of claim 6, wherein at least one of an engine speed, a transmission gear ratio, a differential locking state, or a maximum implement fill is different between the first and second operational settings.  ([ See at least [0112], [0114], “In moving the tool through the target tool path, the hydraulic distribution module 740 measures the speed of the tool and compares it to a target speed. The target speed refers to the speed that the drive system 210 is traveling. This may be calculated based on the knowledge of the earth of the site exhibiting an industry standard soil friction or a soil friction determined specifically for the excavation vehicle 115, site, or even specific target tool path being executed.”, “…  At speeds above the target speed and/or at forces above the threshold force, the tool is unable to collect earth and break out of the ground surface. Similarly, at speeds below the target speed and forces below the threshold force, the tool inefficiently collects earth …”). 

Regarding to claim 8, Ready-Campbell discloses the method of claim 1, wherein controlling the operation of the work vehicle comprises controlling a user interface of the work vehicle to display the earthmoving prescription map ([ See at least [0004], [0068], [0073], “…  The excavation vehicle navigates the site and concurrently records contextual information about the site with a sensor physically mounted on the excavation vehicle. The sensor records contextual information, at different positions and orientations, as representations of a current physical state of the site. The method also includes using the received digital file and the recorded contextual information to generate a digital terrain model of the site …”, “… Digital files may be represented as image files describing the geographic layout of the site as a function of location within the coordinate space of the site, with different images representing a hole, dump pile, an entry ramp, etc. Geographic locations in the coordinate space may be represented as one or more two or three dimensional points. The digital file may also include data describing how the excavation vehicle 115 ought to interact with each location discussed in the digital file …”, “The digital mapping module 630 may also receive information describing the potential locations for any human operators within the hole and adjusts the geometric parameters for the cutback based on these locations …”). 

Regarding to claim 9, Ready-Campbell discloses the method of claim 1, wherein controlling the operation of the work vehicle comprises controlling a user interface of the work vehicle to display at least one of a prescribed operational setting of the work vehicle for working a current one of the soil composition layers, a prescribed worksite location for depositing materials removed from the current one of the soil composition layers, or a distance between the implement and a subsequent one of the soil composition layers directly adjacent to the current one of the soil composition layers ([ See at least [0004], [0068], [0005], [0076], “…  The excavation vehicle navigates the site and concurrently records contextual information about the site with a sensor physically mounted on the excavation vehicle. The sensor records contextual information, at different positions and orientations, as representations of a current physical state of the site. The method also includes using the received digital file and the recorded contextual information to generate a digital terrain model of the site …”, “… Digital files may be represented as image files describing the geographic layout of the site as a function of location within the coordinate space of the site, with different images representing a hole, dump pile, an entry ramp, etc. Geographic locations in the coordinate space may be represented as one or more two or three dimensional points. The digital file may also include data describing how the excavation vehicle 115 ought to interact with each location discussed in the digital file …”, “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory … To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “… For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, … the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”). 

Regarding to claim 10, Ready-Campbell discloses the method of claim 1, further comprising receiving, with the computing device, an input associated with a current profile of the worksite, the current profile being associated with a topography of the worksite, wherein generating the earthmoving prescription map comprises generating the earthmoving prescription map based at least on part on the current profile of the worksite, the target profile of the worksite, and the soil composition of the worksite ([ See at least [0004], [0072], [0123], “…  The excavation vehicle navigates the site and concurrently records contextual information about the site with a sensor physically mounted on the excavation vehicle. The sensor records contextual information, at different positions and orientations, as representations of a current physical state of the site. The method also includes using the received digital file and the recorded contextual information to generate a digital terrain model of the site …”, “The digital mapping module 630 generates digital terrain models based on a comparison between the representation of the target state of the site, accessed from the digital file, and the representation of the initial state of the site, accessed from the contextual data.  By aligning in the coordinate space of the site, the target state of the site with the initial state of the site, differences between the two representations can be identified by the computer 120.”, “the current volume representation generator 810 generates a representation of the amount of earth currently in the tool based on the position of the tool within the coordinate space and the output of the sensor using one or more soil composition properties, for example the densities, sizes, shapes, and colors of the particles of the earth in the tool. The soil property module 550 analyzes data captured by the sensors 170 to determine the soil composition of the excavated earth within the tool.”).

Regarding to claim 11, Ready-Campbell discloses the method of claim 1, further comprising updating, with the computing device, the earthmoving prescription map while controlling the work vehicle to perform the earthmoving operation ([ See at least [0005], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”).

Regarding to claim 12, Ready-Campbell discloses a system for performing an earthmoving operation, comprising: a work vehicle having an articulable implement ([ See at least [0029] “The drive system 210 210 give the excavation vehicle 115 mobility through the excavation site. The excavation tool 175 includes not only the instrument collecting dirt, such as a bucket or shovel, but also any articulated elements for positioning the instrument for the collection, measurement, and dumping of dirt.”); 2055447/CNHI-117a soil composition sensor supported on the work vehicle, the soil composition sensor being configured to generate data indicative of a soil composition below a surface of a worksite ([ See at least  [0093], [0115], [0028], “…the digging module 710 may use a sensor (such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an solute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, and use that information along with information from the digital terrain model to determine the absolute position as a function of the amount of earth removed/remaining.”, “the digging module 710 may also calculate the expected breakout angle based on the soil composition properties for the earth within the hole ...”, “Generally, excavation vehicles 115 excavate earth by scraping or digging earth from beneath the ground surface”);  and a computing system communicatively coupled to the soil composition sensor and the work vehicle, the computing system being configured to: ([ See at least  [0093], “…the digging module 710 may use a sensor (such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an solute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, …”); receive an input associated with a target profile of the worksite ([ See at least [0004], “a method for preparing a representation of a site includes receiving a digital file of the site describing a planned hole yet to be excavated and an area surrounding the planned hole. In the digital file, the site is represented as a coordinate space with respect to a geographic map … a plurality of target tool paths to be carried out by a tool mounted to the excavation vehicle for the excavation of the volume of earth from the site”); receive the data indicative of the soil composition of the worksite ([ See at least [0005], [0093], [0115], “… a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. ”, “…(such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an absolute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, and use that information along with information from the digital terrain model to determine the absolute position as a function of the amount of earth removed/remaining.”, “the digging module 710 may also calculate the expected breakout angle based on the soil composition properties for the earth within the hole ...”); and generate an earthmoving prescription map based at least in part on the target profile of the worksite and the soil composition of the worksite, the earthmoving prescription map indicating soil composition layers between the surface of the worksite and the target profile of the worksite ([ See at least [072], [0128],  “The digital mapping module 630 generates digital terrain models based on a comparison between the representation of the target state of the site, accessed from the digital file, and the representation of the initial state of the site, accessed from the contextual data”, “The topsoil identification module 910 is further configured to be able to access a set of properties describing the layer of topsoil and a set of soil composition properties describing the layer of subsoil, for example the density of the earth in the tool, the cohesion of the earth in the tool, the particle size of the earth in the tool, or the color of the particles of earth in the tool. The topsoil identification module 910, distinguishes topsoil excavated during a first set of target tool paths from subsoil excavated during a set of subsequent target tool path based on changes in the soil composition properties described above.”). 

Regarding to claim 13, Ready-Campbell discloses the system of claim 12, wherein the computing system is further configured to control the operation of the work vehicle to perform an earthmoving operation at the worksite based at least in part on the earthmoving prescription map ([ See at least Ready-Campbell (US 20180210454 A1), [0093], [0115], [0004],  “…the digging module 710 may use a sensor (such as a measurement sensor) mounted to the excavation vehicle 115 to measure the relative position of the tool and convert that measurement into an absolute position using a lookup table stored by the computers 120 or by using forward kinematics characteristic of the excavation tool and the soil composition surrounding the site. The sensor assembly 105 may also measure the quantity of earth in the bucket or the quantity of earth remaining in the site, and use that information along with information from the digital terrain model to determine the absolute position as a function of the amount of earth removed/remaining.”, “the digging module 710 may also calculate the expected breakout angle based on the soil composition properties for the earth within the hole ...”, “In the digital file, the site is represented as a coordinate space with respect to a geographic map … a plurality of target tool paths to be carried out by a tool mounted to the excavation vehicle for the excavation of the volume of earth from the site”). 

Regarding to claim 14, Ready-Campbell discloses the system of claim 13, wherein controlling the operation of the work vehicle to perform the earthmoving operation comprises controlling the operation of the work vehicle to remove with the implement worksite materials associated with a first soil composition layer of the soil composition layers with the implement separately from worksite materials associated with a second soil composition layer of the soil composition layers, the worksite materials associated with the second soil composition layer being different from the worksite materials associated with the first soil composition layer .  ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, a target tool path may represent only a fraction of the volume of excavated earth. In one embodiment, the number of target tool paths may be calculated by dividing the target depth of the hole by the maximum depth that each tool path is capable of. In some instances, the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).
 
Regarding to claim 15, Ready-Campbell discloses the system of claim 14, wherein the first soil composition layer extends across a first depth range below the surface of the worksite, and the second soil composition layer extends across a second depth range below the surface of the worksite, the second depth range being below the first depth range ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, … the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

Regarding to claim 16, Ready-Campbell discloses the system of claim 14, wherein the computing system controls the work vehicle to operate at a first operational setting when removing the worksite materials associated with the first soil composition layer and at a second operational setting when removing the worksite materials associated with the second soil composition layer ([ See at least [0005], [0076], “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory. The target tool paths describe a set of coordinates within a coordinate space of the site and represent a portion of the volume of earth to be removed. The method also includes executing, with a computer coupled to the excavation vehicle, a set of instructions for excavating the volume of earth. To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “multiple target tool paths may be implemented at different offsets from the finish tool path. For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, a target tool path may represent only a fraction of the volume of excavated earth. In one embodiment, the number of target tool paths may be calculated by dividing the target depth of the hole by the maximum depth that each tool path is capable of. In some instances, the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

Regarding to claim 17, Ready-Campbell discloses the system of claim 16, wherein at least one of an engine speed, a transmission gear ratio, a differential locking state, or a maximum implement fill is different between the first and second operational settings ([ See at least [0112], [0114], “In moving the tool through the target tool path, the hydraulic distribution module 740 measures the speed of the tool and compares it to a target speed. The target speed refers to the speed that the drive system 210 is traveling. This may be calculated based on the knowledge of the earth of the site exhibiting an industry standard soil friction or a soil friction determined specifically for the excavation vehicle 115, site, or even specific target tool path being executed.”, “…  At speeds above the target speed and/or at forces above the threshold force, the tool is unable to collect earth and break out of the ground surface. Similarly, at speeds below the target speed and forces below the threshold force, the tool inefficiently collects earth …”). 

Regarding to claim 18, Ready-Campbell discloses the system of claim 12, further comprising a user interface, wherein the computing system is further configured to control the operation of the user interface to display the earthmoving prescription map ([ See at least [0004], [0068], [0073], “…  The excavation vehicle navigates the site and concurrently records contextual information about the site with a sensor physically mounted on the excavation vehicle. The sensor records contextual information, at different positions and orientations, as representations of a current physical state of the site. The method also includes using the received digital file and the recorded contextual information to generate a digital terrain model of the site …”, “… Digital files may be represented as image files describing the geographic layout of the site as a function of location within the coordinate space of the site, with different images representing a hole, dump pile, an entry ramp, etc. Geographic locations in the coordinate space may be represented as one or more two or three dimensional points. The digital file may also include data describing how the excavation vehicle 115 ought to interact with each location discussed in the digital file …”, “The digital mapping module 630 may also receive information describing the potential locations for any human operators within the hole and adjusts the geometric parameters for the cutback based on these locations …”).   

Regarding to claim 19, Ready-Campbell discloses the system of claim 12, further comprising a user interface, wherein the computing system is further configured to control the operation of the user interface to display at least one of a prescribed operational setting of the work vehicle for working a current one of the soil composition layers, a prescribed worksite location for depositing materials removed from the current one of the soil composition layers, or a distance between the implement and a subsequent one of the soil composition layers directly adjacent to the current one of the soil composition layers based at least in part on the earthmoving prescription map ([ See at least [0004], [0068], [0005], [0076], “…  The excavation vehicle navigates the site and concurrently records contextual information about the site with a sensor physically mounted on the excavation vehicle. The sensor records contextual information, at different positions and orientations, as representations of a current physical state of the site. The method also includes using the received digital file and the recorded contextual information to generate a digital terrain model of the site …”, “… Digital files may be represented as image files describing the geographic layout of the site as a function of location within the coordinate space of the site, with different images representing a hole, dump pile, an entry ramp, etc. Geographic locations in the coordinate space may be represented as one or more two or three dimensional points. The digital file may also include data describing how the excavation vehicle 115 ought to interact with each location discussed in the digital file …”, “a method for removing a volume of earth from a site includes accessing a plurality of target tool paths from a coupled computer memory … To execute the instructions, the excavation vehicle positions the leading edge of a tool of the excavation vehicle at depth below the surface of the earth, moving the tool a first distance along the target tool path, and measuring the tool. The excavation vehicle also determines that the fill level is below a threshold and moves the tool a second distance along the target tool path.”, “… For example, if three target tool paths are required to excavate a 6″ deep hole, the first may be executed at a depth of 3″, the second at a depth 2″, and the third at a depth of 1″. As a result, … the maximum depth that each tool path is capable of is also defined by the dimensions of the tool 175 attached to the excavation vehicle 115.”).

Regarding to claim 20, Ready-Campbell discloses he system of claim 12, wherein the soil composition sensor comprises a ground penetrating radar ([See at least [0035], “Spatial sensors 130 output a three-dimensional map in the form of a three-dimensional point cloud representing distances between one meter and fifty meters between the spatial sensors 130 the ground surface or any objects within the field of view of the spatial sensor 130, …  spatial sensors 130 may be used, including time-of-flight sensors, ultrasonic sensors, and radar sensors.”).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated
Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C./Examiner, Art Unit 3668  

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668